50 So. 3d 785 (2010)
Traci Scarleth GURTH, Appellant,
v.
STATE of Florida, Appellee.
No. 4D10-653.
District Court of Appeal of Florida, Fourth District.
December 29, 2010.
Ira D. Karmelin, West Palm Beach, for appellant.
No appearance required for appellee.
PER CURIAM.
Appellant challenges the sufficiency of the factual basis used to support her plea in this appeal of the denial of her Rule 3.800(a) motion. "A rule 3.800(a) motion cannot be used to challenge the factual basis for a plea." Marshall v. State, 35 So. 3d 121 (Fla. 4th DCA 2010) (citing Sanchez v. State, 979 So. 2d 1004 (Fla. 3d DCA 2008)). Appellant's challenge was to her conviction, not to her sentence, and was not cognizable in a rule 3.800(a) motion. See Cook v. State, 885 So. 2d 911 (Fla. 5th DCA 2004). Moreover, appellant's motion cannot be considered under Rule 3.850, because her time for filing a Rule 3.850 motion has expired. See Fla. R.Crim. P. 3.850(b).
Affirmed.
STEVENSON, TAYLOR and MAY, JJ., concur.